



Walgreen Co.
Separation and Release Agreement for Kimberly Feil


This Separation and Release Agreement (“Agreement”) is entered into between the
undersigned employee (“Employee”) and Walgreen Co., its parents, subsidiaries,
affiliated companies, predecessors, successors and assigns (the "Company"), who
agree as follows:


Termination Date.  The parties agree that Employee’s employment with the Company
is terminated effective September 30, 2011.
 
General Waiver & Release.  Employee waives and releases any and all claims,
known or unknown, arising on or before the date Employee signs this Agreement,
that Employee has or might have against the Company, its parents, subsidiaries,
affiliated companies, predecessors, successors, and assigns, as well as all of
its and their past and present officers, directors, managers, employees,
attorneys, and agents (collectively “Released Parties”), subject only to the
exceptions identified in paragraph 3 below.  These waived and released claims
include but are not limited to: (i) claims that in any way relate to Employee’s
employment, separation from employment and other dealings of any kind with any
Released Party or Parties; (ii) claims of unlawful discrimination, harassment,
retaliation or other alleged violations arising under federal, state, local or
others laws and regulations, including but not limited to claims arising under
the federal Age Discrimination in Employment Act (ADEA); Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1866; the Employee Retirement Income
Security Act (ERISA); the Americans with Disabilities Act (ADA); the Fair Labor
Standards Act (FLSA); the Worker Adjustment and Retraining Notification Act
(WARN); and the Family and Medical Leave Act (FMLA); (iii) claims of wrongful
discharge, emotional distress, defamation, misrepresentation, fraud, detrimental
reliance, breach of alleged contractual obligations, promissory estoppel,
negligence, assault and battery, and violation of public policy; and (iv) claims
for monetary damages, other personal recovery or relief, costs, expenses, and
attorneys’ fees of any kind.
 
Claims Not Waived and Released.  The only claims not waived and not released by
Employee under paragraph 2 are (i) claims arising after the date that Employee
signs this Agreement; (ii) any claim that as a matter of law cannot be waived;
and (iii) claims for benefits that are specifically described and provided for
in this Agreement.
 
1. No Disparagement.  Employee will not make derogatory statements, either
written or oral, or otherwise disparage any Released Party or Company products
or services, except as may be required to be permitted by law.  Nor shall
Employee direct, arrange or encourage others to make any such derogatory or
disparaging statements on Employee's behalf.
 
2. Return of Company Property.  Employee agrees that, no later than his/her
Termination Date, Employee will have returned all Company property, and no
Company property has been retained by the Employee, regardless of the form in
which it was acquired or held by Employee.
 
Confidential Business Information.  Employee agrees not to use or disclose any
Confidential Information, as defined below, to any person or entity other than
the Company, either before or after his/her Termination Date, without the
Company's prior written consent.  Confidential Information means information not
generally known by the public about processes, systems, products or services,
including proposed products or services, business information, pricing, sales,
promotions, financial performance, know-how, or trade secrets of the
Company.  Employee further agrees to keep the terms of this Agreement in
strictest confidence and agrees not to disclose its terms and the Separation
Benefits paid hereunder except to Employee’s attorney, spouse, financial or tax
advisor, or if required by law.
 
Non-Admissions.  Nothing in this Agreement constitutes or shall be portrayed or
regarded as an admission of any wrongdoing, fault, violation, liability, or
unlawful activity by the Company or any Released Party.
 
Cooperation.  Subject to paragraph 9 below, Employee agrees at all times to
fully and completely cooperate with the Company and its agents and
representatives, without additional compensation, during and in connection with
all litigation, potential litigation, internal or external investigations, and
business matters in which the Company is involved or may become involved,
subject to reimbursement of reasonable travel expenses if travel is requested
and approved in advance by the Company.
 
Investigations and Related Proceedings.  Nothing in this Agreement shall affect
or interfere with Employee’s right to participate, cooperate, initiate or assist
in an investigation or proceeding conducted within the Company or by any
government agency, oversight board, commission or other regulatory or
investigative body.
 
3. Termination Benefits.  In addition to benefits generally applicable to
terminated employees, including distribution of 401(k)/retirement benefits,
continuation of health coverage under COBRA and payment for any accrued but
unused vacation (in each case to the extent applicable), the Company agrees to
provide Employee the Termination Benefits as set forth in the attached Exhibit
A.
 
4. Consequences of Breach by Employee.  Termination Benefits are conditioned on
compliance with all Employee commitments set forth in this Agreement.  In the
event of any breach of this Agreement by Employee, the Company shall be entitled
to discontinue and recover all Termination Benefits otherwise payable to
Employee, except for $200 to be retained by Employee as consideration for
enforcement of non-breached provisions of the Agreement.
 
Severability.  In the event that any portion of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, the invalid or
unenforceable portion shall be construed or modified in a manner that gives
force and effect, to the fullest extent possible, to all other portions and
provisions of this Agreement.  If any invalid or unenforceable portion of any
provision in this Agreement cannot be construed or modified to render it valid
and enforceable, that portion shall be construed as narrowly as possible and
shall be severed from the remainder of this Agreement, and the remainder of this
Agreement (including the remainder of the section, paragraph, subparagraph or
sentence containing any invalid or unenforceable words) shall remain in effect
to the fullest extent possible.
 
OWBPA Provisions – Additional Understandings. In compliance with the Older
Workers Benefit Protection Act (“OWBPA”), the Company and Employee agree to the
following:
 
(a)  
Understandability.  This Agreement is written in a manner calculated to be
understood by the Employee, and Employee understands all terms of this
Agreement;

 
(b)  
Age Discrimination (ADEA) Waiver.  This Agreement includes a waiver and release
of claims under the Age Discrimination in Employment Act (ADEA) as described in
paragraph 2 above;

 
(c)  
No Future Waiver.  This Agreement only waives and releases claims and rights
arising prior to the date Employee signs this Agreement;

 
(d)  
Valid Consideration.  In exchange for Employee's release and waiver as part of
this Agreement, Employee acknowledges that he/she is receiving adequate
consideration in the form of Termination Benefits as described in Section 10
that exceed those to which Employee is entitled apart from this Agreement.

 
(e)  
Employee Advised to Consult with an Attorney.  By this Agreement, the Company
advises Employee to consult with an attorney before signing this Agreement;

 
(f)  
Period to Consider this Agreement.  Employee has been given a period of 21
calendar days in which to consider this Agreement, and to decide whether s/he
wishes to sign it;

 
(g)  
Period to Revoke Agreement.  After Employee signs this Agreement, Employee has 7
calendar days in which Employee can change his or her mind and revoke this
Agreement. The Company and Employee agree that, to revoke this Agreement,
Employee must notify the Company in writing that Employee is revoking this
Agreement.  Any such notice of revocation must be received by Martin P. Szostak,
Senior Attorney, Walgreen Co., within the 7-day period;

 
 
Mail: 102 Wilmot Road, MS # 1259, Deerfield, Illinois, 60015

 
 
Fax: 847-315-4699   Email: Martin.Szostak@Walgreens.com

 
(h)  
Effective Date.  This Agreement shall not become effective or enforceable until
the 7-day revocation period described above has expired with no revocation by
Employee.

 
Agreement Not Signed Before Termination Date.  Employee represents and agrees
that she will not be eligible for or entitled to the Separation Payments unless
and until after she has signed and returned an additional version of this
Agreement after her Termination Date.
 
5. Governing Law.  The laws of the State of Illinois shall govern the validity,
performance, enforcement, interpretation and any other aspect of this Agreement,
notwithstanding any state’s choice of law provisions to the contrary.
 
6. Complete Agreement.  This Agreement constitutes the parties’ entire agreement
and cancels, supersedes, and replaces any and all prior proposals,
understandings, and agreements (written, oral or implied) regarding all matters
addressed herein, except Employee shall continue to be bound by all obligations
set forth in any prior agreements, undertakings, waivers and assignments
involving confidential information, inventions, non-competition,
non-solicitation, non-inducement, patents, copyrights, trademarks and other
intellectual property, and compliance with laws and policies, specifically
including but not limited to the Non-Competition, Non-Solicitation and
Confidentiality Agreement as part of the Walgreens Restricted Stock Unit
Agreement Employee executed with the Company. The terms of this Agreement may
not be altered or modified except by written agreement of the Employee and the
Company.  In connection with this Agreement’s acceptance and execution, neither
Employee nor the Company is relying on any representation or promise that is not
expressly stated in this Agreement.
 
The Employee has read everything in this Separation and Release Agreement,
understands it, and signs this Agreement voluntarily and intending to be bound
by it.


THIS AGREEMENT SHALL NOT BE SIGNED OR RETURNED BEFORE EMPLOYEE’S TERMINATON
DATE.


Dated:   11/1/11                                                         /s/
Kimberly Feil                                                                
          Kimberly Feil


Dated:   11/8/11                                                        /s/  Kris
Dimitriou                                                                           
          Manager

 

--------------------------------------------------------------------------------

 

EXHIBIT A
Summary of Separation Benefits for Kimberly Feil


This is a summary of your separation benefits for which you are eligible.


Termination Date
9/30/2011
                   
Paid Through Date (PTD)
10/14/11 - estimated as of 7/31/11
         
Vacation
8 current-year plus 5 banked vacation days remaining as of 7/31/11. Actual
balance of pro-rata current and all banked days to be paid out in lump-sum
following PTD.
Salary Continuation (Severance)
$330,000 (equal to nine months of pay, gross payment)
   
Fiscal 2011 Bonus
To be paid in October 2011.
               
Executive Stock Options
Options become vested three years after grant date. Exercise vested options by
PTD or before expiration date, whichever is sooner. Forfeit all unvested
options.
                                                 
Grant Date
 
Options
   
Grant Price
   
Value (1)
 
Status
 
9/29/2008
    23,511     $ 31.00     $ 101,802  
Vests 9/29/11
 
9/1/2009
    25,980     $ 34.04       -  
Not vested
 
9/1/2010
    30,391     $ 27.69       -  
Not vested
 
9/1/2011
    25,190     $ 35.65       -  
Not vested
                             
Restricted Stock Units
RSUs become vested and distributed in shares of Walgreen Co. stock after
three-year vesting period. Forfeit all unvested RSUs.
                                                             
Grant Date
 
RSU's
   
Value (1)
   
Status
     
9/29/2008
    5,913.70     $ 208,931    
Vests 9/29/11
     
9/1/2009
    6,420.83       -    
Not vested
     
9/1/2010
    7,379.16       -    
Not vested
     
4/11/2011
    2,021.00       -    
Not vested
     
9/1/2011
    5,997.00       -    
Not vested
                                 
Performance Share Program
Earned award is based on Company performance over a three-year period. Forfeit
all unvested awards.
                               
Grant Date
 
Contingent Award
   
Value (1)
   
Status
     
9/29/2008
    6,677     $ 235,898    
Vested
     
9/1/2009
    8,660       -    
Not vested
     
9/1/2010
    10,130       -    
Not vested
     
9/1/2011
    8,396       -    
Not vested
                                 
Profit Sharing
Deductions and match apply to vacation pay but not severance
                                 
Retiree Medical & Prescription
Not eligible
                                                       
Other Benefits
End as of PTD (Exception, disability coverage ends on last day worked)
                             
Outplacement
Up to 12 months
                                                 
Non-Compete
RSU non-compete agreement applies to total severance period
                                                               
(1) Value calculated assuming a Walgreen stock price of $35.33.
                   

